Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered September 28, 2005, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, and sentencing him to a term of seven years, unanimously affirmed.
At the first of two plea proceedings, defendant made a valid waiver of his right to appeal as part of his plea agreement (see People v Lopez, 6 NY3d 248, 255-256 [2006]), and, as defendant expressly acknowledged, the second proceeding incorporated by reference the entire prior allocution. Accordingly, defendant’s waiver forecloses his present claims that his sentence was excessive and that the court should have granted him youthful offender treatment. Were we to find that defendant did not make an enforceable waiver, we would reject both arguments on the merits (see People v Callahan, 80 NY2d 273, 285 [1992]). Concur — Tom, J.R, Friedman, Nardelli, Catterson and Malone, JJ.